Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 5 June 1826
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph

Monticello
June 5. 26.A word to you, my dearest Ellen, under the cover of mr Coolidge’s letter. I address you the less frequently, because I find it easier to write 10 letters of business, than one on the intangible affections of the mind. were these to be indulged as calls for writing letters to express them, my love to you would engross the unremitting exercises of my pen. I hear of you regularly however, thro’ your correspondents of the family, and also of Cornelia since she has joined you. she will find, on her return some changes in our neighborhood. the removal of the family of Ashton to New London will be felt by us all; and will scarcely be compensated by an increased intercourse with the house beyond them. yesterday closed a visit of 6 weeks from the younger members of the latter, during which their attractions had kept us full of the homagers to their beauty. according to appearances they had many nibbles and bites, but whether the hooks took firm hold of any particular subject or not, is a secret not communicated to me. if not, we shall know it by a return to their angling grounds, for here they fix them until they catch something to their palate. the annual visit of the family en masse begins, you know, the next month. our near relationship of blood interests me of course in their success. for by ascending to my great grandfather to their great, great, great grandfather, we come to a common ancestor.—shall I say any thing to you of my health? it is as good as I ever expect it to be. at present tolerable, but subject to occasional relapses of sufferance. I am just now out of one of these. the pleasure of seeing yourself, mr Coolidge and Cornelia I begin to enjoy in anticipation; and am sure I shall feel it’s sanative effects when the moment arrives.—I commit my affections to mr Coolidge to my letter to him. communicate those to Cornelia by a thousand kisses from me, and take to yourself those I impress on this paper for you.Th: Jefferson